COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        George M. Bishop, III v. Commission for Lawyer Discipline

Appellate case number:      01-18-01115-CV

Trial court case number:    36282

Trial court:                21st District Court of Washington County

       Appellant, George M. Bishop. III, has filed a notice of appeal of the trial court’s
“Modified Judgment of Partially Probated Suspension.” And, appellant has filed a motion
to stay “the remaining three (3) months of active suspension” pending resolution of the
appeal. We deny the motion to stay. See Tex. R. Disciplinary P. 3.13 (providing
judgment of suspension may be stayed during pendency of appeal if district court finds,
upon competent evidence, that appellant’s “continued practice of law does not pose a
continuing threat to the welfare of [appellant’s] clients or to the public”).
       It is so ORDERED.

Judge’s signature:   /s/ Julie Countiss
                      Acting individually  Acting for the Court

Date: __February 12, 2019